Citation Nr: 1446477	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a sinus disability.  

3.  Entitlement to service connection for residuals of a vasectomy.  

4.  Entitlement to service connection for a left ankle disability.  

5.  Entitlement to service connection for a rib disability.   

6.  Entitlement to service connection for a right lower leg disability.  

7.  Entitlement to service connection for a right hand and fingers disability.  

8.  Entitlement to service connection for a left hand and fingers disability.  

9.  Entitlement to service connection for a facial (right cheek) disability.  

10.  Entitlement to service connection for a heart disability.  

11.  Entitlement to service connection for a bilateral eye disability.  

12.  Entitlement to service connection for a right hip disability.  

13.  Entitlement to service connection for a left hip disability.  

14.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue issues of service connection for heart, eye, right hip, and left hip disabilities as well as an initial compensable rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left shoulder disability, characterized as left rotator cuff disability and degenerative joint disease, is attributable to service.  

2.  Chronic rhinitis and sinusitis are attributable to service.  

3.  Residual of a vasectomy, characterized as epididymitis, is attributable to service.  

4.  A left ankle disability, characterized as tendinitis, is attributable to service.  

5.  A rib disability is not attributable to service.  

6.  A right lower leg disability is not attributable to service.  

7.  A right hand and fingers disability is not attributable to service.  

8.  A left hand and fingers disability is not attributable to service.  

9.  A facial (right cheek) disability is not attributable to service.  


CONCLUSIONS OF LAW

1.  A left shoulder disability, characterized as left rotator cuff disability and degenerative joint disease, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  Chronic rhinitis and sinusitis were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  Residual of a vasectomy, characterized as epididymitis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

4.  A left ankle disability, characterized as tendinitis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

5.  A rib disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

6.  A right lower leg disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

7.  A right hand and fingers disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

8.  A left hand and fingers disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

9.  A facial (right cheek) disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of the claim, as well as later April 2009 notification.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Left Shoulder Disability

The Veteran was treated for left shoulder complaints on several occasions during service.  The STRs revealed that in May 1991, the Veteran reported having pain for three weeks after carrying heavy loads on marching drills.  In June 2001, the Veteran suffered a left shoulder injury and was placed on limited profile.  A magnetic resonance imaging (MRI) revealed that the Veteran had rotator cuff tendinitis versus rotator cuff tear.  In December 2001, it was noted that the Veteran had overuse syndrome, then in January 2002, he was noted to have left rotator cuff strain.  When examined in May 2008, the Veteran exhibited limitation of motion on internal rotation.  The examiner opined that the range of motion and the shoulder x-rays were normal so there was no disability.  However, as noted, the Veteran actually demonstrated limitation of motion, accepted by the Board as indicative of continued left shoulder disability.  Further, a private examiner in November 2009 indicated that the Veteran had degenerative joint disease.  Accordingly, service connection for left rotator cuff disability and degenerative joint disease is warranted.  

Sinus Disability

The STRs show that the Veteran was seen for treatment of sinusitis on several occasions, including multiple times in 1998, 2003, and 2008.  A March 2008 computerized tomography (CT) of the paranasal sinuses revealed left sinus mucus retention cysts.  On the May 2008 examination, the examiner noted that the Veteran had a history of rhinitis, which the examiner stated was chronic, although not present on current examination.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the United States Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In Voerth v. West, 13 Vet. App. 117 (1999), however, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  The holding in Ardison did not apply in Voerth because an orthopedic disability is different from a skin condition.  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.

In this particular case at hand, the sinusitis/rhinitis is recurrent, although not present on the VA examination.  Because there is both competent and credible supporting evidence of the occurrence of sinus disability during service and on a continual basis since, as evidenced by the medical diagnoses and complaints of the Veteran, the Board finds that service connection is therefore warranted for chronic rhinitis and sinusitis.  

Residuals of a Vasectomy

The STRs reveal that the Veteran underwent a vasectomy in July 1999.  Thereafter, he developed a hematoma formation resulting in pain.  He was also diagnosed as having epididymitis.  It was noted that the Veteran was being considered for a second surgery.  He did not undergo any further surgery.  In May 2005, it was noted that the Veteran's scrotal discomfort was most likely due to a granuloma.  At the time of the May 2008 VA examination, it was noted that the Veteran had periodic right scrotal swelling, but it had last happened one and a half years ago.  The examiner did not indicate that there were current residuals.  A January 2009 ultrasound of the scrotum also revealed no abnormality of the testes or epididymis.  However, when examined by a private physician in November 2009, the Veteran's right testicle was enlarged and painful.  The Veteran has competently reported that he fathered a child after the vasectomy so the vasectomy was ineffective.

The Board finds that the Veteran is competent and credible in his reports of recurrent testicular pain and inflammation, both symptoms of epididymitis which was originally diagnosed during service.  Although not present on the VA examination, the Board accepts that this condition is also recurrent.  Accordingly, service connection for residuals of a vasectomy characterized as epididymitis is warranted.  

Left Ankle Disability

The Veteran was treated during service for left ankle complaints.  He was diagnosed with Achilles tendonitis in May 1991, and later for tendinitis with instability.  He was prescribed an ankle support for his left ankle in October 2002.  He reported that his left ankle pain was on and off.  The VA examiner only provided an opinion regarding the right ankle.  However, on examination, the Veteran demonstrated limitation of motion on dorsiflexion.  Also, the Board finds that the Veteran has competently and credibly reported continued inservice and post-service left ankle symptoms.  Thus, service connection for tendinitis of the left ankle is warranted.  

Rib, Right Lower Leg, Hands/Fingers, and
Facial (Right Cheek) Disabilities

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  "Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  In cases not involving Persian Gulf undiagnosed illnesses, mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

In this case, the Board accepts the Veteran's various contentions of being injured, particularly during combat.  However, with regard to the existence of current disabilities, the Veteran was examined by VA in May 2008 in order to assess that matter.  The Board attaches significant probative value to this opinion as to whether there are current disabilities as the examiner is competent to make those assessments.  Therefore, while the Board notes that the Veteran is competent to report pain and general symptoms, the VA examiner's opinion regarding actual current pathology, rather than the Veteran's general assertions of current disability, is more probative.  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

Rib Disability

The Veteran contends that he was mugged in November 2006 and injured his ribs.  He indicated that he did not seek treatment and no treatment is reflected in the STRs.  The Veteran is competent and credible in his report.  However, the May 2008 examination revealed no residuals and the Veteran stated that he had been asymptomatic since his recovery from the incident, about 3 months post-injury.  Since the Veteran does not currently have rib disability, service connection is not warranted.  

Right Lower Leg Disability

The Veteran reported to the VA examiner that he suffered a nondisplaced fracture during service (but while skiing not in combat) of his right tibia/fibula in about 1986.  This incident is not documented in the STRs although service connection has been established for residuals of a right ankle fracture.  The STRs do show that subsequently in December 2002, he was seen for continued complaints of pain, noted to be located in the right shin area.  He was diagnosed as having posterior tibial tendinitis with periostitis of the tibial bone, probable stress fracture.  However, the May 2008 examination revealed that the Veteran's right lower leg was completely within normal limits, indicative that the prior condition had healed without residuals.  Thus, the examiner concluded that there was no disability.  Since the Veteran does not currently have right lower leg disability, service connection is not warranted.  

Bilateral Hand and Fingers Disability

The Veteran maintains that he fractured his hands/fingers during service.  However, the May 2008 examination which included x-rays did not revealed any residual of a fracture in any of the joints and the examination yielded negative objective findings.  Accordingly, service connection is not warranted for residuals of fractures to the bilateral hands and fingers.  Since the Veteran does not currently have bilateral hand/fingers disability, other than service-connected numbness of the bilateral arms, hands, and fingers due to service-connected cervical spine disability, service connection is not warranted.  

Facial (Right Cheek) Disability

The Veteran maintains that he was hit in the right cheek during combat exercises.  Although this specific event is not documented in the STRs, they do reflect that he was struck in the cheek by a fist in December 1993.  However, the VA examination revealed no abnormality of the left or right maxillary regions.  The Veteran exhibited good range of motion of the temporomandibular joint area and the Veteran's dentition was in order.  There was no current disability.  Since the Veteran does not currently have a facial cheek disability, service connection is not warranted.  



ORDER

Service connection for a left shoulder disability, characterized as left rotator cuff disability and degenerative joint disease, is granted.  

Service connection for chronic rhinitis and sinusitis is granted.  

Service connection for residuals of a vasectomy, characterized as epididymitis, is granted.  

Service connection for a left ankle disability, characterized as tendinitis, is granted.  

Service connection for a rib disability is denied.  

Service connection for a right lower leg disability is denied.  

Service connection for a right hand and fingers disability is denied.  

Service connection for a left hand and fingers disability is denied.  

Service connection for a facial (right cheek) disability is denied.  


REMAND

In the informal hearing presentation, the Veteran and his representative indicated that his service-connected migraine headaches have worsened, but he has not been afforded a VA examination to assess the current level of severity.  

The Veteran's STRs reflect that he was diagnosed as having a slight heart murmur in February 2000, later noted to be a Grade I/IV systolic murmur.  The May 2008 VA examination made no mention of this history or of the Veteran's report of having had rheumatic fever as a child for which he was medicated until age 18 years.  The STRs are also replete with complaints of chest pain and palpitations.  The Board finds that additional medical assessment is necessary to determine if the Veteran had a heart defect when he entered service and, if so, if it was aggravated therein; or if a heart murmur was initially diagnosed during service.  

The Veteran has refractive error of the eyes which is a congenital defect.  However, when superimposed disease or injury occurs to a congenital or developmental defect during service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  In this case, the Veteran suffered injury to the eyes, including a corneal abrasion to the left eye.  His vision was noted to be 20/20 during service, but is now 30/20.  The Veteran contends that the inservice injuries resulted in decreased vision.  A medical assessment as to this matter is necessary.

In June 2002, the STRs reflect that the Veteran was treated for bilateral hip pain, but x-rays were normal.  On May 2008 VA examination, the examiners stated that the Veteran was asymptomatic, but no x-rays were performed and the Veteran exhibited limitation of motion of the hips.  Thus, additional assessment is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate current heart, eye, hip, and headache disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left or right hip disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should make note of the complaints of hip pain during service as well as the limitation of motion of the hips shown on the recent VA examination. 

Regarding refractive error of the eyes, the examiner should determine if it is more likely than not, less likely than not, or at least as likely as not the Veteran has a decrease in vision resulting from injury to the eyes, including a corneal abrasion, that was superimposed upon the refractive error.  

With regard to the heart, the examiner should determine the following

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a heart defect, infirmity, or disorder that preexisted his military service to include as due to rheumatic fever; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed heart condition;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting heart defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting heart disorder increased in severity (worsened) in service or that there was superimposed disease or injury in service;

(c) If the preexisting heart defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the heart disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a heart defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a heart disorder that had its onset in service, within one year of service separation, or is otherwise etiologically related, to his military service.  The examiner should comment on the inservice findings of a heart murmur.

With regard to headaches, the examiner should indicate the severity and frequency of the migraine headaches.  The examiner should indicate if they are prostrating, and if so, how frequently.  The examiner should also indicate if the headaches are productive of severe economic inadaptability, i.e., do they at times render the veteran completely unable to work.  The examiner should be specific as to the frequency of these types of headaches.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


